       Case 8:20-cr-00052-JLS Document 1 Filed 04/15/20 Page 1 of 4 Page ID #:1



 1

 2
                                                               4/15/2020
 3                                                                 eva

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT

 8                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                 8:20-cr-00052-JLS
10             Plaintiff,                     I N F O R M A T I O N

11             v.                             [18 U.S.C. § 1341: Mail Fraud; 26
                                              U.S.C. § 7206(1): Filing False Tax
12   KENT R.E. WHITNEY,                       Return; 18 U.S.C. § 2(b): Causing
                                              an Act to be Done]
13             Defendant.

14

15        The United States Attorney charges:
16                                      COUNT ONE
17                                [18 U.S.C. § 1341]
18        Beginning in or about September 2014 and continuing to on or
19   about April 4, 2019, defendant KENT R.E. WHITNEY engaged in a scheme
20   to defraud investors through the Church of the Healthy Self (“CHS”)
21   and related entities.     CHS was a Texas non-profit corporation formed
22   on September 11, 2014.     CHS Asset Management, Inc. (“CHS AM”), was a
23   Texas for-profit corporation formed on September 20, 2017.            CHS and
24   CHS AM were founded by defendant WHITNEY and were operated by
25   defendant WHITNEY in a strip mall in Westminster, California.
26   Defendant WHITNEY also claimed to be the Pastor for CHS.            At the
27   direction of defendant WHITNEY, representatives of CHS appeared on
28   television and in live seminars at CHS offices in Westminster,
       Case 8:20-cr-00052-JLS Document 1 Filed 04/15/20 Page 2 of 4 Page ID #:2



 1   California, soliciting investments in CHS Trust, the investment arm

 2   of CHS.    Recordings of these appearances were often uploaded to

 3   YouTube.    In these appearances, CHS representatives, at the direction

 4   of defendant WHITNEY, made the following claims, among others: (1)

 5   that CHS Trust guaranteed an annual rate of return of 12%; (2) that

 6   CHS Trust guaranteed a return of principal with no risk because the

 7   investments were backed by the Federal Deposit Insurance Corporation

 8   and the Securities Investor Protection Program; (3) that, in the past

 9   five years, the worst return CHS realized was a 1.5% profit for the

10   month of January 2015; (5) that traders used by CHS had not lost

11   money in 15 years; and (6) that CHS was audited by KPMG.

12           At the time those statements were made, defendant WHITNEY knew

13   the statements were false or misleading.         CHS did not produce a 12%

14   annual return.    Despite millions of dollars deposited from CHS

15   investors, little investor money went into any trading accounts in

16   2018.    CHS AM was not formed until 2017, and thus defendant WHITNEY’s

17   statements regarding its investment performance over the past five

18   years and fifteen years were misleading. CHS was not audited by KPMG.

19           In reliance on the statements made by CHS representatives during

20   television appearances, live seminars, and sales calls from CHS

21   employees, victim investors sent more than $33 million to CHS from

22   2014 to 2019.    As part of the scheme, defendant WHITNEY directed that

23   monthly statements of victims’ accounts be sent to victims that

24   contained false reports of investment returns, to lull victims into

25   believing their money had been invested and was generating returns

26   consistent with the claims made by CHS representatives.

27           In furtherance of the scheme, on March 2, 2019, defendant

28   WHITNEY caused the mailing of a monthly statement from CHS Trust to

                                             2
       Case 8:20-cr-00052-JLS Document 1 Filed 04/15/20 Page 3 of 4 Page ID #:3



 1   victim V.D., which contained false entries showing a return on

 2   investment.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
       Case 8:20-cr-00052-JLS Document 1 Filed 04/15/20 Page 4 of 4 Page ID #:4



 1                                      COUNT TWO

 2                    [26 U.S.C. § 7206(1); 18 U.S.C. § 2(b)]

 3        Between at least 2017 and 2018, defendant KENT R.E. WHITNEY

 4   knowingly and willfully caused false tax returns to be signed and

 5   filed that did not report income defendant had received from CHS.

 6   Specifically, on or around November 15, 2019, defendant WHITNEY

 7   knowingly and willfully caused the signing and filing, under penalty

 8   of perjury, an IRS Form 1040 which reported that his total income for

 9   the tax year 2018 was $17,539, when in fact, as defendant WHITNEY

10   knew, his true income was substantially higher.          Defendant WHITNEY’s

11   true income for tax year 2018 was at least approximately $452,872,

12   which included approximately $435,333 obtained as a result of fraud

13   committed by defendant WHITNEY through CHS, resulting in a tax loss

14   of at least approximately $130,808.

15

16

17                                          NICOLA T. HANNA
                                            United States Attorney
18

19

20                                          BRANDON D. FOX
                                            Assistant United States Attorney
21                                          Chief, Criminal Division
22                                          BENJAMIN R. BARRON
                                            Assistant United States Attorney
23                                          Chief, Santa Ana Branch Office
24                                          GREGORY W. STAPLES
                                            Assistant United States Attorney
25

26

27

28

                                             4
